Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Priority is granted to May 16, 2012.
Applicant’s election without traverse of Group I, claims 1, 49-66, in the reply filed on 2/22/22 is acknowledged.
It is noted that sweet potato is also properly known as Ipomoea batatas, mulberry as Morus alba, tea as Camellia sinensis, and cinnamon as Cinnamomum verum.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 49-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9,238,045. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims encompass those of '045.  The claims of '045 include amounts of components in the independent claim where the present claims do not include amounts in the independent claim 1, but do include amounts in the dependent claims.  Both sets of claims are directed to a composition containing the same components.

Claims 1, 49-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,765,136. Although the claims at issue are not identical, they are not patentably distinct from each other because  the present claims encompass those of '136.  The claims of '136 include amounts of components in the independent claim where the present claims do not include amounts in the independent claim 1, but do include amounts in the dependent claims.  Both sets of claims are directed to a composition containing the same components.



s 1, 49-59, 63-65 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a composition of natural components without significantly more.  This judicial exception is not integrated into a practical application because it is directed to the composition. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the components of the composition claims are the same as found in nature.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a composition containing all natural products.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. 
In this case, the components of the composition are the same as found in nature.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the components are not markedly changed from that which is found in nature.   Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, no additional elements are claimed.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.







	

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 49-59, 61-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over each of Mazed and Choi.
Mazed (2010/0021533) entitled "Nutritional Supplement for the Prevention of Cardiovascular Disease, Alzheimer's Disease, Diabetes, and Regulation and Reduction of Blood Sugar and Insulin Resistance" teaches in the abstract, a composition, food, drink, supplement, drug, or product for lowering blood sugar.  On page 3  paragraph 110 Mixture A, contains protein 5 grams, chromium picolinate 500 mcg and erythritol 5 grams.  In paragraph 154 various forms of protein are discussed in relation to controlling blood glucose levels.  In paragraph 167 erythritol is discussed.  In paragraph 212 the composition contains green tea extract 250 – 1000 mg which is further discussed in paragraph 215.  Fiber and starch and their benefits are discussed in paragraph 225.  In paragraph 227 chromium picolinate is mentioned.  In paragraph 228 protein additives are described.  In paragraph 275 benefits of sweet potatoes are discussed.  In paragraph 326 stevia and sweeteners are described.  In paragraph 340 other plant ingredients in the composition include ginseng and mulberry.  In paragraph 
Choi (2010/0316763) entitled "Method for Producing Fermented Edible Plants or Edible Animal Plants…" teaches foods, in paragraph 15 they may contain dietary fibers, sweetener, and be in the form of fruit juice, a food, powder, granules, tablets, capsules or drink.  In paragraph 18 the composition contains chromium, in paragraph 19 dietary fiber, in paragraph 21 artificial sweetener including aspartame, stevioside and others.  In paragraphs 36-37 additional components include mulberry and sweet potato, in paragraph 40 green tea and ginseng.  The examples provide amounts and/or proportions of components.  In paragraph 88 cinnamon is in the composition, in paragraph 90 dietary fiber and green tea extract, in paragraph 92 isolated soy protein.
The claims differ from the above references in that they recite amounts or proportions of components and various formulations of the composition.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a dietary supplement composition containing the same components as claimed in various proportions because each of Mazed and Choi teach nutrient compositions with the same components as claimed in varying amounts and proportions.  No criticality is seen in the claimed proportions or doses.  .

Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over each of Mazed and Choi as applied to claims 1, 49-59, 61-66 above, and further in view of Rabovsky.
The claim differs from Mazed and Choi in that it specifies the chromium compound is chromium oligofructose complex.
Rabovsky (2010/0009901) entitled "Mineral Amino Acid Polysaccharide Complex" teaches methods of making and using chromium oligofructose complex in dietary supplements containing other nutrient components.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ chromium oligofructose complex in the claimed composition because both Mazed and Choi include chromium compounds known for treating diabetes and .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 49-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 1 line 3, "a chromium" is not understood in context and may be intended to state "a chromium containing compound" to be more proper.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
West (2012/0328720) teaches a food supplement containing the same components as claimed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/RALPH J GITOMER/Primary Examiner, Art Unit 1655